Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on February 24, 2022, with respect to the rejection of claims 1-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the argument presented by the Applicants. The Examiner acknowledges the amendment to drawing and the replacement sheet to Fig. 3B is accepted by the Examiner. Claims 1-25 are pending in the application. 
Allowance
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Vilim et al. (U.S. PAP 2015/0177030, hereon Vilim) in view of Gross et al. (U.S. Patent No. 6,181,975, hereon Gross) fails to anticipate or render obvious "a system for detecting faults in the operation process " including the steps (or comprising) " [the limitation noted in steps d through e, namely], determining a root-mean-squared (RMS) error and maximum error of each process variable in the training data set by comparing the set of estimated vectors to the training data set; identify a first process variable with an RMS error greater than a corresponding threshold, store a first training data set vector that includes the maximum error for the fist process variable in the current system matrix; and iteratively perform steps c through g until the RMS error of each process variable does not exceed the corresponding error threshold or a size of the current system matrix exceeds the maximum system matrix size..,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	In reference to claims 9, 17 and 25: the instant claims are directed to a method, system and method respectively and include similar allowable subject matter. 
	The remaining claims depend on their respective base claims and include further limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857